Citation Nr: 1544719	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971 and from September 1980 to October 1983.  The Veteran also had service with the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a right shoulder disability as secondary to a right knee disability.  The Veteran raised the issue of whether new and material evidence has been presented to reopen a claim of service connection for a right knee disability; thus, in pertinent part, the Board remanded this case in November 2011 for adjudication of that matter.  In an August 2012 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a right knee disability.  The Veteran also perfected an appeal as to that issue.  

The issue of service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In May 2008, the Board denied service connection for a right knee disability.  

2.  Evidence submitted since the Board's May 2008 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.


3.  The Veteran's right knee disability is not service-connected.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision, in which the Board denied service connection for a right knee disability, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has not been received since the Board's May 2008 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3. A right shoulder disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in June 2008. November 2011 and December 2011 letters sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Therefore, no further examination seeking an opinion regarding the Veteran's disability is necessary to satisfy the duty to assist.  With regard to the right shoulder disability, the Veteran has limited her appeal to service connection for a right shoulder disability as secondary to a right knee disability.  Her records with regard to the right shoulder disability have been obtained and show that the Veteran fell due to right knee collapse and hurt her right shoulder.  There is no obligation to otherwise afford the Veteran an examination because she cannot establish secondary service connection in this case since service connection is not established for the right knee disability.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


New and Material

In a June 2003 rating decision, the RO denied service connection for right knee sprain.  The Veteran perfected an appeal to the Board.  

In a May 2008 decision, the Board found that the currently demonstrated right knee chondromalacia and degenerative joint changes were not shown to be due to an event or incident of the Veteran's active service or any period of active duty for training or an injury sustained during a period of inactive duty for training.

At the time of the Board's decision, there was relevant lay and medical evidence.  The Veteran indicated that, during a quarter of a mile ACDUTRA training run in September 1983, she felt like something pulled on the inside of her right knee, which caused her to go down on her knees.  She sought treatment from the infirmary and from a private doctor on the next day.  The service treatment records (STRs)  revealed that, in September 1983, she was seen at the infirmary because something pulled on the inside for her right knee and caused pain for one hour. The pain was noted to be resolving.  She was diagnosed with a sprained right knee.  On a post-service July 2006 VA examination, the Veteran reported that, after the 1983 injury, she was treated with ice and Tylenol and was told to stay off of it.  She started getting treatment in April 2002 and used a brace because of complaints of the knee giving way and causing falls.  The VA examiner opined that the Veteran's current right knee disability was not caused by or a result of the 1983 injury.  He noted that the 1983 injury was very minor, that the service medical records revealed no specific findings and that she did not return after being told to do so if there were any complaints after 5 days.  He also noted that she was not given any specific treatment for the injury and had no return visits throughout the remainder of her service.   The VA examiner also opined that if the Veteran had any significant injury, her flight status would have been changed or denied.  A 1984 reevaluation examination was noted to show no knee complaints or findings of any knee injury, and there were no records following the incident until April 2002.  Therefore, the VA examiner found that there was no evidence showing disability following the right knee injury in September 1983.  A magnetic resonance imaging (MRI) at that time showed mild to moderate chondromalacia of the medial facet of the patella with associated degenerative changes of adjacent bone marrow and small cystic structures within the medial tibial plateau suggestive of a nonaggressive process, such as benign cyst.  An x-ray showed very small suprapatellar effusion.   The diagnosis was mild chondromalacia and degenerative joint disease of the right knee.  

The Veteran and her husband provided lay evidence that the Veteran had taken over-the-counter medicine for the rest of the drill weekend and she hobbled around on her knee and might need a knee replacement.  

The Board placed the most probative value on the VA examiner's opinion and denied the appeal.  The Veteran did not appeal the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board's May 2008 decision is final.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record consists of statements of the Veteran and medical records.  The statements of the Veteran are duplicative and the medical evidence is cumulative, showing a current right knee disability, but not a nexus to service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  New and material evidence has not been received since the Board's May 2008 decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.



Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In this case, the  Veteran contends that her right knee gave way which caused her to fall and injure her right shoulder.  January 2008 VA records confirm this incident.  However, the Veteran is not service-connected for a right knee disability.  

Thus, service connection for a right shoulder disability as secondary to a right knee disability is not warranted.  38 C.F.R. § 3.310.



ORDER

The application to reopen the claim of service connection for a right knee disability is denied.  

Service connection for a right shoulder disability as secondary to a right knee disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


